Judgment of the County Court of Kings county reversed upon the law and new trial ordered because of the transgressions by the district attorney in his summation at folios 769, 785, 786, 814, 815, 859 and 860. We are also of opinion that it was error to admit that part of the statement which contained the characterization of the police commissioner at folio 584. In view of this disposition of the case, the appeal from the order denying motion to set aside the verdict and from the order denying motion in arrest of judgment is dismissed. Young, Kapper, Lazansky and Hagarty, JJ., concur; Rich, J., dissents.